Case 5:19-cV-00275-WDK-SHK Document 7 Filed 03/01/19 Page 1 of 5 Page |D #:12

william i. eerdsmnh,srephen R. soia¢mnh.meha¢i t.. scientists

 

 

 

 

DDJ ACCDUNT C!O GOLDSM|TH AND HULL A.F.C.

16933 PARTHEN¢A sTREET sutTE 110

NoRTHRlDGE. on 91343

181 al eeo-seen

UN|TED STATES DiSTRlCT COURT
CASE NU|£B£R:
U.S.A. Ptainum») 5:19-cv-002?5-WDK-SHK
vi
PRODF OF SERV|CE
CAR°LY" PELLE °*‘e““'“l*> summons AND coMPLArNT
mn separate proof el service tor mppaa-company mont

 

 

t. At the time of service l was et least 18 years ol age end not a party to this action endl served copies oi the (specify documentsl.

a. g summons m tirst amended complaint [:l third party complaint
55 complaint m second amended complaint m counter claim
alias summons m third amended complaint m cross claim

other {specify): EXH|BIT 1;CERTlFlCA'NON RE lN'lERESTED PART|ES
2. Person served:

a. g Defendant (name:) CAROLYN PELLE
b. m Other (specln/ name and title or relationship to the party/business named):

c. g Address where the papers were served: 24680 Goideton Ct.
MORENO VALLEY, CA 92551
3. Manner of Servico in compliance with line appropriate box must be checked):

a. Ef Federel Ruies of Civil Procedure

b. m California Code of Civil Procedure
4. t served the person named in item 2'

a. m By personal Servtce. By personally delivean copies. lf the person is a minor, by leaving copies with a parent. guerdian,
conservator or similar ndtrciary and to the minor ii at least twelve (12) years of ege.

~ i. m Fapers were served on (date).' at {time):

b. iii lay substituted service lay leaving copies .rAcr< nAAPr . eovr=nieno
Age: 65 Race: WHITE Sex: Male Height: 5'10" Weight: 210 LBS Hair: GREY

'i. ij (home) at the dwelling house, usual place of abode. or usual place of business of the person served in the presence of a
competent member of the household, at least 18 years of age, who was informed of the general nature oi the papers

2. m (businoee) or a person apparently in charge of the oftice, or place of business al least 18 years of age, who was informed
of the general nature of tire papers

3. Er Papers were served on (dete): 2!23!2019 at {time): 4:15 ?M

4. m by mailing (by first-class mall. postage prepaid) copies to the person served in item Z(b) at the place where the copies were
left in item Z(c).

5. M papers were mailed on Feb 25, 2019 - DECLARAT|ON OF MAlLlNG ATTACHED
6. Ef due diligence l made at least three (3) attempts to personally serve the defendant

cv |:l Mail and acknowledgment of service. By mailing (by msi-class mail or aimail. postage prepaid,l copies to the person served,
with two (2) copies cline form of Waiver of Service of Summons and Compleint and a return envelope postage prepaid
addressed to the sender. [Attach completed Waiver of Service of summons and Complaint}.

 

cv t 103/tul FROOF OF SERVICE - SUMMONS AND COMPLAINT ` PAGE 1
C\NOO\I??GZ‘|

Case 5:19-cV-00275-WDK-SHK Document 7 Filed 03/01/19 Page 2 of 5 Page |D #:13

d. l:l Service on domestic corporation, unincorporated association (inciuding pertnership), or public entity. (F.R.Clv.P.
dtht) tC.C.P. 416.10) By deliveriig, during usual business hours. a copy ot tile summons and complaint to en otticer, a
managing or general agent or to any other agent authorized by appointment or by law to receive service cl process and. ll the
agent le one authorized by statute and the statute so requires, by also mailing by first-class mail. postage prepatd. a copy to
the defendant

e. m Subetituted service on domestic oorporation, unincorporated association (lnciuding partnership}. or public entity.
(C.C.P. 415.20 onty) By leaving during usual business hours a copy cl the simmons and complaint in the office et the person
served with the person who apparently was in charge and thereafter by meiling{by crst-class mail postage prepaid)coples of
the persons at the place where the copies were lett in lull compliance with C.C,P. 415 20 Substitute service upon the
Catitomia Secretary of State requires a court order (Attach a copy ot the order to this Prooi of Servlce.}

f. [:l Service on a foreign corporation in any manner prescribed for individuals by FRCP 4(t)

g m Certitied or registered mail scrvlce. By mailing to an address outside Catiiomla {by first-class matt postage prepaid
requiring a return receipt) copies to the person served (Attach signed return receipt or other evidence ot actual receipt
by the person sewedl.

h m Other tspecify code section and type ot cervical
5. Servtoe upon tire Unitod Statos, and lts Agancies, Corporations or Officers.

a g by deiivering a copy of the summons and complaint to the clerical employee designated by the iJ.S. Attorney authorized to
accept service pursuant to the procedures for the 0ltice ot the u.S. Altorney ior acceptance ot cervioe. or by sending a copy of
the summons and complaint by registered or certitied mall addressed to the civil procecss clerk at the t.l.S, Attomeys Ditice.

Name of person served
'i'itte of person served:
Dnto end time of service: (dare): at (iirnel:

b. n By sending a copy of the simmons and complaint by registered or certified mail to the Attomey General ol the united States
at Washington, D.C tAttach signed return receipt or other evidence of actual receipt by the person served).

c. m By sending a copy of the summons and complaint by registered or certified malt to the officer, agency or corporaliortr\ttoch
signed return receipt or other evidence of actual receipt by the person served}.

6. At the time of service l was at least 13 years ot age and not a party to this action
7 Parson serving {name. address and telephone number)

\ MAT¥HEW POLAN a Fee lor service 5 85.50
Direct Legai`Support,inc. N t a . l dc !. .
® 1541 wilshire B.vdq Su“e 550 b [:] o regis ere a rlornra process server

res Ang¢r¢s, cA conn c ij exempt from registration under eeP 22350(1>)
mar transco d, ij Regrsiered calitomla process sewer
LA County Reg: 2015260035 gewith # 345

Cotmty RlVERSiDE

8 m t am a Celitomia sheriff marshat. orrconstable and t certily that the foregoing is true and correct

l declare under penalty of perjury that the foregoing is true end correct

pate F¢bruary 21. 2019 _________MA'IIHE!££QLAN M ‘/L-/

Type or Print Server‘s Name {Signature)

 

FROOF OF SERV\CE - SUMMONS AND COMPLMNY
cv-t manor PAGE 2
??621

Case 5:19-cV-00275-WDK-SHK Document 7 Filed 03/01/19 Page 3 of 5 Page |D #:14

 

ATToHNF.¥ on FAR'N WI\‘HWTATTURNEWMM miranda m mm

_ wittbm l, Gnldsrrdth‘$tephan R. Gotdsmith Michaet L Gotdsmith
DOJACCDHNT CID GGLDSM|TH AND HU!.L A P C

15933 PARTHEN!A STREET SUITE \10 NDRTHR!DGE, CA 91 343

TELEP+B»E NO [Ml) mm 1 int No |E-LW:. .AMRESS lemM/J
AT¥DRHEV FOR {Nlnm round

FDR CDURT USE OM.Y

 

HNZTED STATES D|STR|CT CDURT
mm maness 350 W. 15T S‘mEET
umwa maness
cmr mo zrr cone LOS ANGELES CA 90012
much rams

 

 

FLAINT|FF U 5 A.
DEFENDANT CAROL¥N PELLF_

 

DECLARATiON OF DlL¥GENCE

 

mr m amoco case women
CDCSIQB$ 5 ts~cv-oaz?$-wDK-SHK

 

 

 

t. MATI’HEW POLAN . declare: l am a Registerecl Process Server and was retained to serve process tn the above-referenced
matter on the follong person or entity. CAROLYN PELLE as follows

Documants:

summons comptalnt; EXHIB|T I;CERUHCATIGN RE INTERESTED PAR`HES;
l attempted personal service on the tottowing dates and times with the following results

Date Time Location Results
2118/2019 9;10 PM Home NO ANSWER AT THE DCOR - MATTHEW POLAN
24680 Gotd¢lon Ct., MORENO VALLEY. CA 92551
2f2112019 8'45 AM Home NO ANSWER AT THE DOOR - MA'ITHEW POLAN
24580 Gotdston Ct . MCRENQ VALLEY. CA 92551
212312019 4:15 PM Home SUBJECT NOT HOME - MATTHEW PCLAN
24680 Gotdston C\,n MCRENO VALLEV. CA ‘92551
2!23!2019 4:15 PM blame Suhstituted service on. CAROLYN FELLE; 24680 Gotdston Ct..

MORENO VALLEY. CA 82551; by serving JACK HAAPT -
BOYFR tEND, WHITE Male 65 210 LBS GREY 5'10" ,

Fee for Service; $ 89.50

x County. RNERS|DE
® Regtstration No: 349
Direct Legat Supp_ort, tnc.
1541 Wilshire B|vd., Sutte 550
Los Ange!es, CA 50017
(21 3) 483-4900

 

t declare under penalty of perjury that the foregoing is true
and correct and that this declaration was executed on
February 27. 2019

signature //w VL-/

MATTHEW PDLAN

 

Ordlr#: 17621

Case 5:19-cV-00275-WDK-SHK Document 7 Filed 03/01/19 Page 4 of 5 Page |D #:15

 

°, p,,,, wm mm roe cover use o~r.v

William l. Gotdsmith,Stephen R. Goldsmith.Michael L Gotdsmith

DOJ ACCOUNT C/O GOLDSM!TH AND HULL A P.C

16933 PARTHENFA STREET SUlTE 110

NORTHR!DGE. CA 91343 Emrr_ ripeness romano
ELEF'HONENG (818) 990'66‘00 "AX Nc forumth

uraer br Flaintilt`

 

RelNa or Frlo Na
50651083

 

 

 

rmnnmol'€ourt. and.luotcralhismcrond Branon Coun
UNlTED STATES DtSTRlCT COURT -

 

F!arh!lll U 5 A.
Ddf£nd¢nt“ CARC|LVN FELLE

 

HEAR|NG DATE T‘ME DEPT cASE NU‘MBER
PR°°§\?§;§ERWCE 5:1s-cv-oozrswoK-5HK

 

 

 

 

 

 

1. l am over the age of 18 and note party to this action. l am employed in the county where the mailing occured.
2. l served copies of the summons; complaint, EXHtBlT 1',CERTlFlCATtON RE lNTERESTED PARTIES;

3. By placing a true copy thereof enclosed in a sealed entretope, with First Class postage thereon fully prepaid, in the United
States Mait at LOS ANGELES, Caiifornia, addressed as follows

a. Date of Matting: February 25. 2019

b. Ptace of Mailing: LOS ANGELES. CA

c. Addressed as follows: CAROLYN PELLE
24680 Gotdston Ct.

MORENO VALLEY, CA 92551

l am readily familiar with the tirm's practice for collection and processing of documents lor mailing. Under that practice, it
would be deposited within the United States Postal Service, on that same day, with postage thereon fully prepaid at LOS
ANGELES, California in the ordinary course of business

Fee for Service: $ 89 . 50

Direct . Lege}l Support I!}¢. l declare under penalty of perjury under the laws of the
1541 Wll$hlre Blvd- , Sulte 550 The United States that the foregoing information
f .L)} 1103 An¢.l’el¢$ ¢ CA 99017 _ contained in the return of service and statement of

(213) 483-4900

Ref: CDcsloaa ' ':: _,Q service fees rs true and correct and that this declaration

was executed on Februa 27. 2019.

   
    

Signaturec

 

o err ARAKEL`§AN

 

PROOF OF SERV|CE BY MAlL
Order#: 77621lmallprool'

Q?§se%lPSUWEWW-%Hi< [E§t§¢tiht?él’it76 FF'I|MHQB”_/D|JZ/'i@ Fl’-&§t@~':>l€tif& FFU_W|[PJ##L@L
AO 440 (Rev. 0()/12) Suinmons in a Civil Action

UNITED STATES DISTRICT COURT

for the

Central District of California

UN|TED STATES OF Al\/|ER|CA

Plairztiff(r)

V. Civil Action No. 5219-Cv-275 -WDK (SHKX)

CAROLYN PELLE

Defendant(s)
SUMMONS [N A CIVIL ACTION

TOZ (De_fé)zdrr)rt `s name and address)
CAROLYN PELLE

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) _ or 60 days if you
are the Unitcd States or a United Statcs agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(Z) or (3) _ you must serve on the plaintiff an answer to the attached complaint or a motion under Rulc 12 of
the F ederal Rules of Civil Proccdurc. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:

Stephen R. Go|dsmith

GOLDS|V||TH & HULL, A P.C.

16933 PARTHEN|A STREET, SU|TE 110
NORTHR|DGE, CA 91343

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint
You also must file your answer or motion with the court.

CLERK OF COURT

.`

 

Date: 02/12/2019
Sz`gnature ofC/erk or‘Depzn‘y C[erk

